In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00044-CR
____________

RAYMOND ARRENDONDO MORENO, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 232nd District Court 
Harris County, Texas
Trial Court Cause No. 1075865



MEMORANDUM  OPINION
	Appellant, Raymond Arrendondo Moreno, pleaded guilty to the third degree
felony offense of possession of a controlled substance and, in accordance with the
plea bargain agreement, the trial court sentenced appellant to confinement for 7 years. 
We dismiss for lack of jurisdiction.
	In a plea-bargained case in which the punishment assessed does not exceed the
plea agreement, a defendant may appeal only those matters that were raised by written
motion filed and ruled on before trial, or after obtaining the trial court's permission
to appeal.  Griffin v. State, 145 S.W.3d 645, 648-49 (Tex. Crim. App. 2004); Cooper
v. State, 45 S.W.3d 77, 80 (Tex. Crim. App. 2001); Tex. R. App. P. 25.2(a)(2).
	The trial court's certification of appellant's right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal.  The record
supports the correctness of the certification.  Dears v. State, 154 S.W.3d 610, 614-15
(Tex.  Crim. App. 2005).  We must dismiss an appeal if the trial court's certification
shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
	We note that appellant also waived his right to appeal.  See Buck v. State, 45
S.W.3d 275, 278 (Tex. App.--Houston [1st Dist.] 2001, no pet.).
	Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Higley.
Do not publish.   Tex. R. App. P. 47.2(b).